NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Argued October 2, 2019
                                Decided October 16, 2019

                                         Before

                        WILLIAM J. BAUER, Circuit Judge

                        KENNETH F. RIPPLE, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge


No. 18‐3164

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Eastern District of Wisconsin.

      v.                                           No. 2:18‐CR‐101‐1‐JPS

JOMO K. HILL,                                      J. P. Stadtmueller,
     Defendant‐Appellant.                          Judge.

                                       ORDER

        Jomo K. Hill pleaded guilty to robbery and brandishing a firearm. Before his
sentencing hearing, the district court circulated a list of proposed conditions of
supervision. At the hearing, the district court pronounced his sentence and
incorporated those conditions by reference. On appeal, Hill initially argued that the
district court procedurally erred by incorporating the circulated list of conditions
without adding it to the record. After his opening brief, however, the district court
supplemented the record with that list, curing any procedural defect. This appeal is
therefore moot. We decline the defendant’s invitation to issue an advisory order to
clarify the proper procedure for incorporating conditions.
                                                                             DISMISSED